DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments, filed on 3/01/2021 have been considered and entered.
Claims 1, 8-9 are amended. New claims 21-22 are added. Currently claims 1-22 are pending.
Allowable Subject Matter
	Claims 1-22 are allowed over the prior art of record.
                Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 1, particularly comprising the limitations of a first side plate having a first body portion that is oriented approximately perpendicular to each of the first plane and the second plane and a first planar portion that extends via a first bend from the first body portion, the first planar portion being vertically aligned below the first bar portion between the first plane and the second plane, the first planar portion being oriented approximately parallel to the first bar portion and the first plane and lying in a third plane that is approximately parallel to the first plane; a second side plate having a second body portion that is oriented approximately perpendicular to each of the first plane and the second plane and a second planar portion that extends via a second bend from the second body portion, the second planar portion being vertically aligned below the second bar portion between the first plane and the second plane, the second planar portion being oriented approximately parallel to the second bar portion and the first plane and lying in the third plane, the first planar portion of the first side plate extending from the first body portion in a direction opposite a direction in which the second planar portion extends from the second body portion, along with other cited limitations.
Reasons for allowance of claims 12 & 20 are presented in previous office action.
Claims 2-11, 13-19, 21-22 are allowed being dependent on allowed base claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875